Order entered February 11, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01539-CV

  GROVER SHIELDS, SHIELDS MANAGEMENT GROUP, L.L.C., AND DFW OPEN
                         MRI, L.P., Appellants

                                              V.

                               ROBERT SHIELDS, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-08556

                                         ORDER
       Before the Court is appellee’s February 8, 2019 unopposed first motion for extension of

time to file his brief. We GRANT the motion and ORDER appellee’s brief due on or before

March 4, 2019.

       Because the January 8, 2019 clerk’s record contained documents from a case unrelated to

this one, we requested a corrected clerk’s record which was filed January 14, 2019.       We

STRIKE the January 8, 2019 clerk’s record.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE